Citation Nr: 0729199	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for mild degenerative 
arthritis of the right knee.

2.  Entitlement to service connection for myofascial pain 
syndrome in back/low back strain, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for myofascial pain 
syndrome in neck, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for weight loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
June 1982 and from January 1991 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
in pertinent part, denied service connection for myofascial 
pain syndrome in the back and neck; mild degenerative 
arthritis of the right knee; and weight loss, claimed as due 
to an undiagnosed illness.  The veteran filed a notice of 
disagreement (NOD) in April 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003.

In the August 2007 informal hearing presentation, the 
veteran's representative presented argument that the 
veteran's claims for service connection for myofascial pain 
syndrome of the back and neck should be as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.  Therefore, these issues are 
characterized as shown on the title page.

In August 2007, the veteran withdrew his request for a 
Central Office hearing in Washington, D.C.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is warranted.

In the August 2007 informal hearing presentation, the 
veteran's representative argued that the veteran's service 
medical records from his period of service from January 1991 
to June 1991 were not of record in the claims file.  Review 
of the claims file reveals that an e-mail message states that 
there were no service medical records available.  However, 
this e-mail message does not indicate the period of service 
for which the service medical records were requested, nor 
does it signify whether proper procedures were followed in 
requesting service medical records.  Also, the claims file 
reflects that the veteran submitted copies of service medical 
records dating only from April 1991 to May 1991.  The Board 
cannot rely on the selective submission of records by the 
veteran without first ensuring that all avenues have been 
exhausted to obtain any outstanding service medical records.  

The claims file currently includes outpatient treatment 
records from the VA Medical Centers (VAMCs) in Washington, DC 
and Baltimore, Maryland, dated up to July 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, while on Remand, the RO must obtain all 
outstanding pertinent medical records from the Washington, DC 
and Baltimore, Maryland VAMCs since July 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to any claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the Adjutant 
General or any other appropriate 
depository and request all service 
medical records, specifically for the 
period from January 1991 to June 1991.  
If, after making reasonable efforts, the 
RO is unable to obtain any such records, 
the RO must specifically document what 
attempts were made to obtain the records.  
The RO must notify the claimant of the 
specific records that it is unable to 
obtain and provide the appellant with an 
opportunity to respond.

2.  The RO should obtain from the 
Washington, DC and Baltimore, Maryland 
VAMCs all pertinent records of evaluation 
or treatment for the veteran's low back, 
neck, right knee, and/or weight loss, 
from July 2006 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate each claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

        (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

